            Case 1:21-cv-03036-JMF Document 5 Filed 04/09/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MICHAEL FRIEDMAN GROUP INC.,                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :   21-CV-3036 (JMF)
                                                                       :
DIGITAL MEDIA SOLUTIONS, LLC,                                          :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Michael Friedman Group Inc. brings this action against Defendant Digital Media
Solutions, LLC, invoking the Court’s subject matter jurisdiction on the ground of diversity of
citizenship. ECF No. 1 (“Complaint”), ¶ 17; see 28 U.S.C. § 1332. Plaintiff alleges that it is a
“New York corporation with its principal place of business located . . . [in] New York . . . .”
Complaint ¶ 1. It does not allege Defendant’s citizenship, but instead alleges that Defendant is a
“Delaware limited liability corporation headquartered . . . [in] Florida . . . .” Id. ¶ 3.

         It is well established that a limited liability company (“LLC”) is deemed to be a citizen of
each state of which its members are citizens. See, e.g., Bayerische Landesbank, New York
Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012); Handelsman v. Bedford
Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000); see also Altissima Ltd. v. One
Niagara LLC, No. 08-CV-756S(M), 2010 WL 3504798, at *2 (W.D.N.Y. Sept. 2, 2010) (noting
that every other Court of Appeals to have considered LLC citizenship has held that an LLC has
the citizenship of all of its members). Thus, a complaint premised upon diversity of citizenship
must allege the citizenship of natural persons who are members of an LLC and the place of
incorporation and principal place of business of any corporate entities that are members of the
LLC (including the citizenship of any members of the LLC that are themselves LLCs). See
Handelsman, 213 F.3d at 51-52; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, &
ERISA Litig., 757 F. Supp. 2d 260, 334 n.17 (S.D.N.Y. 2010).

        Additionally, “[a] party invoking the jurisdiction of the federal court has the burden of
proving that it appears to a reasonable probability that the claim is in excess of the statutory
jurisdictional amount.” Scherer v. Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d
Cir. 2003) (internal quotation marks omitted). Apart from a conclusory statement that the
“matter in controversy exceeds $75,000,” Complaint ¶ 17, Plaintiff gives no indication that the
amount in controversy actually exceeds the jurisdictional minimum. “[R]ote invocations to a
jurisdictional statute’s amount-in-controversy requirement do not, by themselves, constitute a
specification of damages sufficient to invoke federal subject matter jurisdiction.” Starke v.
United Parcel Serv., Inc., No. 10-CV-1225 (NGG) (ALC), 2011 WL 13294965, at *2 (E.D.N.Y.
Case 1:21-cv-03036-JMF Document 5 Filed 04/09/21 Page 2 of 2
